Detailed Action
This action is based on Applicant's remarks/arguments received on 03/29/2020.  Applicant amended claim 1 and presented claims 1-13 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heitzeberg et al., Pub. No.: US 2007/0220092 (Heitzeberg), in view of Olson et al., Pub. No.: US 2010/0070573 (Olson) and Perez et al., Pub. No.: US 2009/0234707 (Perez).

Claim 1.	Heitzeberg teaches:
A method comprising a data processing system and a data storage system, the method comprising:
storing an image collection on the data storage system, the image collection comprising a plurality of digital images; (¶ 90, forum content is a collection of audio, image, video and multi-media content stored in a data storage in ¶ 55)
generating an identifier associated with the image collection; (¶ 55, an identifier such as phone number/URL is associated with a forum)
distributing the identifier electronically via a computer network to a user’s remote device; (¶ 89, all members of a forum have access to the forum using distributed phone number/URL URL)
receiving the identifier from the user via the computer network; (¶ 89, the identifier associated with a forum is received from the user when the user accesses a forum)
granting the user remote access to the image collection via the computer network; (¶ 89, access is granted to a user who is using a phone number, code or URL associated with the forum)
Heitzeberg did not specifically disclose the invention in terms of making a multi-media image product using a multi-media image system by storing preset vendor rules on the data storage system, the vendor rules specifying a digital image layout and an annotation presentation layout for a multi-media image product, wherein the annotation presentation layout specifies a first presentation format for text annotations when the multi-media image product is a hard-copy product  and specifies a second presentation format for audio annotations when the multi-media image product is a digital product; receiving, from the user via the computer network, an annotation and an annotation assignment instruction, wherein the annotation assignment instruction instructs the annotation to be associated with a specific digital image in the image collection, and wherein the annotation is a text annotation or an audio annotation; making the multi-media image product according to the preset vendor rules, wherein the multi-media image product includes the annotation received from the user in association with the specific digital image in the collection pursuant to the annotation assignment instruction.

Olson teaches making a multi-media image product using a multi-media image system by:
storing preset rules on the data storage system, the rules specifying a digital image layout and an annotation presentation layout for a multi-media image product, (note that preset rules, based on Spec., p. 17, ll. 14-16 and p. 23, ll. 24-28 is interpreted as a default layout setting for a print item: ¶¶ 61, 63-64,  text, voice and video annotations are overlaid upon photographs in un-customized yearbook; an un-customized yearbook displays/prints annotations based on a preset default setting/rules such as “text messages 74 are overlaid over the pictures 70… the text overlay 74 is made to be optionally visible so the user (Jane) is able to mute the text 74 and see the photographs 70 in their entirety… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion”; ¶¶ 44, 72-73, directives are also presets rules/instructions for applying user specified view/layout to the yearbook)
wherein the annotation presentation layout specifies a first presentation format for text annotations when the multi-media image product is a hard-copy product  and specifies a second presentation format for audio annotations when the multi-media image product is a digital product; (printing a yearbook (¶ 47) in which a photograph is overlaid by a signature (¶ 61) is a first presentation format and presenting the yearbook with “other forms of content not available with a paper yearbook such as video segments, music, current events, audio segments (e.g., voice signatures), etc.” (¶ 38) is a second presentation format for electronic version of the yearbook (¶ 48); ¶¶ 61, 63-64, 72, in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47) and electronic yearbook (¶ 48), text, voice and video annotations (¶¶ 61, 63-64) are displayed as instructed in the default setting)
receiving, from the user via the computer network, an annotation and an annotation assignment instruction, wherein the annotation assignment instruction instructs the annotation to be associated with a specific digital image in the image collection, and wherein the annotation is a text annotation or an audio annotation; (¶¶ 61, 63-64, a user is able to annotate specific pictures with text, video and audio)
making the multi-media image product according to the preset rules, wherein the multi-media image product includes the annotation received from the user in association with the specific digital image in the collection pursuant to the annotation assignment instruction. (an un-customized electronic yearbook (¶ 72) is a multi-media image product (¶¶ 47-48) including user generated text, audio and video annotation (¶¶ 61, 63-64); an annotation is associated with a specific image/yearbook pursuant to annotation assignment instruction (¶¶ 61, 79))
As shown above, both Heitzeberg and Olson provide for storing and accessing multi-media contents; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing making a multi-media image product using a multi-media image system by storing preset rules on the data storage system, the rules specifying a digital image layout and an annotation presentation layout for a multi-media image product, wherein the annotation presentation layout specifies a first presentation format for text annotations when the multi-media image product is a hard-copy product  and specifies a second presentation format for audio annotations when the multi-media image product is a digital product; receiving, from the user via the computer network, an annotation and an annotation assignment instruction, wherein the annotation assignment instruction instructs the annotation to be associated with a specific digital image in the image collection, and wherein the annotation is a text annotation or an audio annotation; making the multi-media image product according to the preset rules, wherein the multi-media image product includes the annotation received from the user in association with the specific digital image in the collection pursuant to the annotation assignment instruction because doing so would provide for presenting to the user of Heitzeberg a commented multimedia content as a product that is integrated with “video, animation and sound” for achieving the same predictable result.
Heitzeberg as modified did not specifically preset rules as preset vendor rules.
Perez specifically discloses preset vendor rules as templates to be used for generating print products ¶¶ 33-34 wherein “Some of the templates provided by the print order system may be supplied by independent designers using the present invention. Other templates may be provided by designers that either work on the staff of or are contracted by the print order system operator”.
As shown above, the applied references provides for accessing user generated content for generating a digital/hardcopy content; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing preset vendor rules because doing so would increase usability of Heitzeberg as modified and “makes it possible for designers not employed by or contracted by the print order system to supply templates using a designer interface”.

Claim 2.	The method of claim 1, further comprising editing the annotation received from the user. (Olson, ¶¶ 43,  66, any submitted contents/annotations can be edited by authorized users: “users and administrators have the ability to change, update and add data including text, photographs, video, audio, etc., to, for example, the content by group file 54”)

Claim 3.	The method of claim 1, wherein the annotation is an audio annotation and the multi-media image product is a digital product. (Olson, 64, “video 83 and audio 81 annotations are associated with some photographs 70”; ¶ 48, “physical media 32, such as a compact disk (CD), Digital Video Disk (DVD), Blue Ray Disk, etc.”; ¶ 49, “the content is delivered to the user device 60 either using media 32 (as described above) or by sending the content to the user device 60 over the network 40”)

Claim 4.	 The method of claim 1, further comprising: 
generating a code associated with the image collection; (Heitzeberg, ¶ 89, “a short code or alphanumeric string and can be used by others to access the user's forum”) 
distributing the code with the identifier to the user’s remote device via the computer network; (Heitzeberg, ¶ 89, “a short code or alphanumeric string and can be used by others to access the user's forum”)
receiving the code with the identifier from the user via the computer network; and (Heitzeberg, ¶ 89, “The phone number is associated with a voice forum application accessible by that number. The short code is used to identify a particular voice forum”)
granting the user remote access to the image collection via the computer network upon receipt of both the code and the identifier. (Heitzeberg, ¶ 89, “The phone number is associated with a voice forum application accessible by that number. The short code is used to identify a particular voice forum”)

Claim. 5.	The method of claim 1, further comprising: 
receiving, from the user via the computer network, an image; storing the image from the user on the data storage system; and incorporating the image from the user into the multi-media image product. (Olson, ¶ 66, “Since the content by group 54 is present on the server 50, users and administrators have the ability to change, update and add data including text, photographs, video, audio, etc., to, for example, the content by group file 54. For example, in some embodiments capabilities exist to add new text messages 74, video message 83 or audio messages 81 long after the yearbook is finalized (e.g., after graduation)”)

Claim 8.	The method of claim 5, wherein the annotation received from the user is associated with the image received from the user. (Olson, ¶ 66, any user who has access to yearbook is able to submit content and annotate the same content)

Claim 8.	The method of claim 1, wherein the annotation presentation layout specifies a font size for the text annotations when the multi-media image product is a hardcopy product. (Olson, ¶ 61, a written upon photograph is printed as it appears with the particular font size/handwriting input in fig. 8 in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47))   

Claim 8.	The method of claim 1, wherein the annotation presentation layout specifies an audio volume for the audio annotations when the multi-media image product is a digital product. (Olson, ¶ 65, presenting “play” icon associated with a photograph suggests that audio volume is set to mute until the play button is activated)

Claim 9.	The method of claim 1 further comprising:
receiving a plurality of annotations from a plurality of users via the computer network; and (Olson, ¶ 66, users who have access to yearbook are able to submit content and annotation)
storing the plurality of annotations on the data storage system, wherein each one of the plurality of annotations is stored in association with a specific image in the image collection. (Olson, fig. 8B, different annotations are associated/stored with different photographs, and ¶¶ 61-65)

Claim 10.	The method of claim 9, wherein making the multi-media image product comprises incorporating one of the plurality of annotations stored on the data storage system. (Olson, fig. 8B, illustrates a yearbook product including annotated photographs and ¶ 64) 

Claim 11.	The method of claim 1, further comprising associating the annotation to the specific digital image in accordance with the annotation assignment instruction, wherein the multi-media image product further includes the specific image in association with the annotation received from the user. (Olson, ¶ 61, a written upon photograph is printed as it appears with the particular font size/handwriting input in fig. 8 in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47) and it appears in an electronic user interface as “the text overlay 74” which “is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion”)

Claim 12.	The method of claim 1, further comprising:
receiving, from the user via the computer network, a request for a hard-copy product, wherein the annotation received from the user is a text annotation, and wherein making the multi-media image product comprises making the requested hardcopy product in accordance with the first presentation format. (Olson, ¶ 47, a yearbook recipient can obtain/request a “traditional printed yearbook” once the yearbook is complete; ¶ 61, a written upon photograph in a yearbook  is printed as it appears with handwriting input in fig. 8  in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47); printing the yearbook with the overwritten message is the first presentation format and presenting the yearbook with “other forms of content not available with a paper yearbook such as video segments, music, current events, audio segments (e.g., voice signatures), etc.” (¶ 38) is a second presentation format for electronic version of the yearbook)

Claim 13.	The method of claim 1, wherein the identifier is selected from the group consisting of: an email address, a URL, a URI, a text string, a bar code, a QR code, and a telephone number. (Heitzeberg, ¶ 55, an identifier such as phone number/URL is associated with a forum)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason.
With respect to claim 1, Applicant argues, in Olson, “[t]here are no vendor rules specifying layouts for a multi-media image product. Certainly, there is no annotation presentation layout for a multi-media image product. In Olson, any annotations are left to the whim of the various users to add in whatever manner they choose.” Remarks, 5.
In response, Perez specifically relied on disclosing preset vendor rules. Perez, ¶¶ 33-34 discloses using templates for generating print products: “Some of the templates provided by the print order system may be supplied by independent designers using the present invention. Other templates may be provided by designers that either work on the staff of or are contracted by the print order system operator”. Furthermore, based on Spec., p. 17, ll. 14-16 and p. 23, ll. 24-28 a preset vendor rule is nothing more than a default or predetermined layout for presentation. Olson ¶¶ 61, 63-64, discloses text, voice and video annotations are overlaid upon photographs in un-customized yearbook wherein an un-customized yearbook displays/prints annotations based on a preset default setting/rules such as “text messages 74 are overlaid over the pictures 70… the text overlay 74 is made to be optionally visible so the user (Jane) is able to mute the text 74 and see the photographs 70 in their entirety… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion”. Furthermore, ¶¶ 44, 72-73 discloses using directives that are instructions for applying user specified view/layout to the yearbook. 
Applicant argues, “Olson does not discriminate between annotation types or presentation types. It generally discusses text and audio annotations may be used with its yearbook system, but does not distinguish between the two based on whether the yearbook page will be produced hard-copy or in digital form. Olson also generally says that the yearbook pages ultimately can be finished and produced in hard-copy or digitally. But, as noted above, Olson does not teach or suggest an annotation presentation layout at all, much less one for text annotations versus another for audio annotations, or one for hard-copy versus one for digital product. Therefore, Olson does not teach a system that "specifies a first presentation format for text annotations when the multi-media image product is a hard-copy product and specifies a second presentation format for audio annotations when the multi-media image product is a digital product." Remarks, 5-6.
In response: Olson specifically distinguishes annotation presentation layouts by presenting contents in a form such as photo and text that is presentable in a paper yearbook and presenting “other forms of content not available with a paper yearbook such as video segments, music, current events, audio segments (e.g., voice signatures), etc.” in an electronic yearbook. Olson, ¶¶ 38, 47-48, 61, 63-64, 72.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159